Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the 8059683 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.  
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  
Amendment Status
This final action is in response to amendment/remarks received June 4, 2021 that cancels claim 30, removes “apparatus” in claims 21 and 28, amends claim 21 to recite “wherein the aggregated frame comprises the data payload including the plurality of aggregated data packet units without a sequence field for recording a sequence number for the aggregated frame” transmitting.”  New claims 21 and 23-29 are pending; while, original claims 1-20 and new claims 22 were previously cancelled.  

Response to Arguments
Applicant's arguments filed June 4, 2021 have been fully considered but they are not persuasive. Regarding noncompliance of amendment under 37 CFR 1.173 with respect to claim status, although the recent amendment on pages 5-8 therein has provided an explanation of the support in ‘683 for the changes to the claims, the noncompliance is maintained for reasons stated on page 4, paragraph 8 of action mailed 08 Mar 2021 that the claim status of a new claim is “NEW” even if subsequently amended; while, only original claims are designated a claim status of “Amended” after being amended.   Therefore, claim status of claims 21 and 23-29 is “New” rather than “New – Once Amended” or “New – Twice Amended.”  
Applicant’s arguments, see page 8 of remarks, filed June 4, 2021, with respect to improper broadening claims beyond two year statutory period under 35 USC 251 have been fully considered and are persuasive due to removal of “apparatus”.  The rejection of claims 21 and 23-29 has been withdrawn. 
Applicant's arguments filed June 04, 2021 have been fully considered but they are not persuasive.  Regarding related issues of improper broadening claims beyond two year statutory period and recapture, essentially, claim 21 and its respective dependent claims, as amended, omit surrendered subject matter during prosecution of 12/115624 for the limitation “wherein the AI frame comprises a data information field that includes a plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof and the plurality of aggregated data packets” added in amendment filed 6/29/2011 in original prosecution of 12/115624.  Applicant does not refute this language was added to the claims and concurrently argued by Applicant stating “Brostrom and Nishkawa does not teach or suggest the feature of “an identifier indicating whether a data frame included in the aggregated frame comprises an Aggregated Information (AI) frame or an Aggregated Unnumbered Information (AUI) frame” as cited in the amended claim 1” and “the combination of the cited references fails to disclose a material element recited in the independent claims, as none of the cited references provides any teaching regarding “a data information field, wherein the data information field comprises one of: a plurality of sequence numbers associated with the transmission of the plurality of data packets and the reception thereof and the plurality of aggregated data packets” as is recited in the claims.”  Thus, the above bolded language regards surrendered subject matter during prosecution of 12/115624.  Since this language is entirely omitted in the cumulative amendments herein, the Applicant is improperly attempting to recapture surrendered subject matter.  Further, to extent there are narrowing features herein as compared to ‘683 claims for the limitations “without relying on a connection setup procedure”, “wherein the aggregated frame comprises a Destination Service Access Point (DSAP) field, a Source Service Access Point (SSAP) field, a control field including the identifier of the frame type, and a data information field including a data payload” and “wherein the aggregating includes placing a length information field directly in front of a data packet unit in sequence for each of the plurality of data packet units, the number of length information fields is the same as the number of data packet units, and each of the length information fields alternates with each of the packet data units” these limitations do not materially narrow the surrendered subject matter to the extent that although these limitations narrow the claims they do not materially narrow the wherein the AI frame comprises a data information field that includes a plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof and the plurality of aggregated data packets”.  Applicant has not asserted or shown that the added narrowing limitations of “without relying on a connection setup procedure”, “wherein the aggregated frame comprises a Destination Service Access Point (DSAP) field, a Source Service Access Point (SSAP) field, a control field including the identifier of the frame type, and a data information field including a data payload” and “wherein the aggregating includes placing a length information field directly in front of a data packet unit in sequence for each of the plurality of data packet units, the number of length information fields is the same as the number of data packet units, and each of the length information fields alternates with each of the packet data units” materially narrows the surrendered subject matter regarding “wherein the AI frame comprises a data information field that includes a plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof and the plurality of aggregated data packets”.  The examiner maintains from prior action rejection as copied elsewhere herein that the added narrowing limitations do not materially narrow the surrendered subject matter.  
Relatedly, Applicant contends, on pages 8-11 of instant reply, “that the broadening aspect of the reissue claims do not relate to surrendered subject matter as the claims are directed to an overlooked aspect of the invention.”  In reply, the examiner disagrees for reasons stated in prior office action and as further explained next.  
The reissue statute expressly permits a patentee to correct an “error” thus permitting patentee to obtain reissue claims broader than the originally issued patent claims at any time 
(a) Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

(d) No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.  

Recapture is not an error within the meaning of 35 U.S.C. § 251 under what has become known as the “recapture rule,” a patentee cannot regain through reissue subject matter that the patentee surrendered in an effort to obtain allowance of claims in the patent sought to be reissued. In re Clement, 131 F.3d 1464, 1468 (Fed. Cir. 1997).
If a patentee attempts to “recapture” what the patentee previously surrendered in order to obtain allowance of original patent claims, that “deliberate withdrawal or amendment. . . cannot be said to involve the inadvertence or mistake contemplated by 35 U.S.C. § 251, and is not an error of the kind which will justify the granting of a reissue patent which includes the [subject] matter withdrawn.” Mentor Corp. v. Coloplast, Inc., 998 F.2d 992, 995 (Fed. Cir. 1993), quoting from Haliczer v. United States, 356 F.2d 541, 545 (Ct. Cl. 1966).5 See also Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 1480 (Fed. Cir. 1998).  
As similarly stated in the prior office action mailed 08 Mar 2021, application of the recapture rule is a three-step process, as noted in the cited court decision below.
The first step is to determine whether and in what ‘aspect’ the reissue claims are broader than the patent claims. A reissue claim that deletes a limitation or element from the patent claims is broader with respect to the modified limitation. Next, the court must determine whether the broader aspects of the reissue claims relate to surrendered subject matter. To determine whether an applicant surrendered particular subject matter, we look to the prosecution history for arguments and changes to the claims made in an effort to overcome a prior art rejection.  

In [the] final step, the court must determine whether the surrendered subject matter has crept into the reissue claim. In discussing this third step, it is important to distinguish among the original claims (i.e., the claims before the surrender), the patented claims (i.e., the claims allowed after surrender), and the reissue claims. Violation of the rule against recapture may be avoided under this final step of the analysis if the reissue 

To avoid violation of the rule against recapture in this way, the narrowing must relate to the subject matter surrendered during the original prosecution (i.e., the applicant cannot recapture the full scope of what was surrendered).  

In re Mostafazadeh, 643 F.3d 1353, 1358-59 (Fed. Cir. 2011) (citations omitted)(emphasis added).  
It is clear that in determining whether “surrender” of subject matter has occurred, the proper inquiry is whether an objective observer viewing the prosecution history would conclude that the purpose of the patentee’s amendment or argument was to overcome prior art and secure the patent.  . . .
Thus, if the objective public observer can discern a surrender of subject matter during the prosecution of an original patent in order to overcome prior art and obtain the patent, then the recapture rule should prevent the reissuing of that patent to claim the surrendered subject matter.  

Kim v. ConAgra Foods, Inc., 465 F.3d 1312, 1323 (Fed. Cir. 2006)(citations and footnote omitted)(emphasis added).
The recapture rule does not apply to reissue claims directed to “overlooked aspects” such as “additional inventions/embodiments/species not originally claimed.” Mostafazadeh, 643 F.3d at 1360. Overlooked aspects, however, are not merely incidental features of the originally claimed invention. See id. Rather, they are distinct elements which “were never claimed and thus never surrendered.” Youman, 679 F.3d [1335] 1347 [(Fed. Cir. 2012)].  

In re General Electric Company, 789 F. App’x 857, 860 (Fed. Cir. 2019) (unpublished). In General Electric, the Federal Circuit determined the “subcombination is not an overlooked aspect of the invention.” 789 F. App’x at 861 (emphasis added).  
The original patent requirement is well-established, being recognized in the reissue statute and longstanding Supreme Court jurisprudence.  . . . Supreme Court cases have recognized this requirement for more than 150 years.  . . . The Supreme Court’s definitive explanation of the original patent requirement appears in U.S. Industrial Chemicals, Inc. v. Carbide & Carbon Chemicals Corp., 315 U.S. 668, 62 S.Ct. 839, 86 L.Ed. 1105 (1942).  

Antares Pharma, Inc. v. Medac Pharma Inc., Ill F.3d 1354, 1358-59 (2014) (additional citations omitted).  
The Supreme Court’s articulation of the “same invention” test in Industrial Chemicals was in the context of 35 U.S.C. § 64, which had slightly different language from the current reissue statute, 35 U.S.C. §251.  . . .
Despite the change in language relating to the “same invention” requirement, it appears that no change in substance was intended. There is nothing in the statutory language or legislative history suggesting that Congress intended to overturn the long line of Supreme Court cases culminating in Industrial Chemicals by this change in language.  

Antares Pharma, 111 F.3d at 1360.
Industrial Chemicals standard is analogous to the written description requirement, which, as our en banc decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010) made clear, requires that the patent description “clearly allow persons of ordinary skill in the art to recognize that the inventor invented what is claimed.” Id. at 1351. Whether or not the written description requirement of § 112 was satisfied here, Industrial Chemicals made clear that, for § 251, “it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.” 315 U.S. at 676, 62 S.Ct. 839. Rather, the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention. Id.  

Antares Pharma, 111 F.3d at 1362 (citations omitted, emphasis added).  
In Forum US, the Federal Circuit reiterated its analysis in Antares, stating:
It is well settled that for broadening reissue claims, “it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.” Indus. Chems., 315 U.S. at 676, 62 S.Ct. 839 (interpreting 35 U.S.C. § 64 (1934)). The Supreme Court described this standard in nearly identical language almost fifty years before Industrial Chemicals. See Corbin Cabinet Lock Co. v. Eagle Lock Co., 150 U.S. 38, 42^13, 14 S.Ct. 28, 37 L.Ed. 989 (1893) (“[T]o warrant new and broader claims in a reissue, such claims must not be merely suggested or indicated in the original specification, drawings, or models, but it must further appear from the original patent that they constitute parts or portions of the invention, which were intended or sought to be covered or secured by such original patent.”). Congress codified this longstanding requirement, which became known as the “same invention” requirement. Antares, 111 F.3d at 1359-60 (quoting 35 U.S.C. § 64 (1946)); see, e.g., Section 53, Patent Act of 1870, 16 Stat. 198 (1870) (“[T]he commissioner shall. . . cause a new patent for the same invention ... to be issued to the patentee.”).  

With the passage of the 1952 Patent Act, Congress revised the statutory language from “the same invention” to “the original patent.” Antares, 111 F.3d at 1360; 35 U.S.C. § 251 (1952). Despite this revision, case law has not suggested that the 1952 Patent Act’s revised statutory language substantively changed “the ‘same invention’ requirement or that the standard of Industrial Chemicals has in any way been altered by the legislative changes.” Antares, 111 F.3d at 1360-61.  

Thus, for broadening reissue claims, the specification of the original patent must do more than merely suggest or indicate the invention recited in reissue claims', “[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.” Indus. Chems., 315 U.S. at 676, 62 S.Ct. 839 (emphasis added). Stated differently, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares, 111 F.3d at 1362.  

Forum US, Inc. v. Flow Valve, LLC, 926 F.3d 1346, 1351-52 (Fed. Cir. 2019) (emphasis added).
	The findings of fact (FF) detailed in prior office action with regard to prosecution history is reiterated in rejection herein and relied on herein is supported by a preponderance of the evidence to show improper recapture of surrendered subject matter “wherein the AI frame comprises a data information field that includes a plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof and the plurality of aggregated data packets” where the added narrowing limitations identified above herein fail to further limit the surrendered limitation.  Further, facts herein show the related reissue 
Applicant’s contention that claims as now recited including “placing a length information field directly in front of a data packet unit in sequence for each of the plurality of data packet units” regards an overlooked embodiment/aspect of the invention is erroneous as being a red herring.  It is noted that Applicant has not provided factual evidence to show that new claim 21 is an “overlooked aspect of the invention” within the US Supreme Court and District Court meaning.  For instance, the invention as now recited in new claim 21, as amended, is neither described in ‘683 as separate and distinct invention from that of invention of claim 1 in ‘683 nor is the invention as now recited in new claim 21 described in ‘683 as a separate and distinct species from that of claim 1 in ‘683.  The various Court decisions noted above further support that the invention of claim 21 is not an overlooked aspect of the invention.  Instead, the invention as now recited in new claim 21 regards an obvious variation of invention as recited in claim 1 of ’683.  
Thus, based on facts herein, it is maintained Applicant is attempting to improperly recapture surrendered subject matter beyond two year statutory period.  
Applicant’s arguments, see pages 2, 4-11, filed June 4, 2021, with respect to written description under 35 U.S.C. 112, first paragraph have been fully considered and are persuasive.  The rejection of claims 21 and 23-30 has been withdrawn.  Essentially, removal of reciting “apparatus… communication circuitry” renders this issue moot.   
Applicant’s arguments, see pages 11-13 of remarks, filed June 4, 2021, with respect to indefiniteness under 35 U.S.C. 112, second paragraph have been fully considered and are persuasive.  The rejection of claims 21 and 23-29 has been withdrawn.  
Applicant’s arguments, see page 4 of amendment, filed 4 June 2021, with respect to obviousness double patenting have been fully considered and are persuasive.  The rejection of claim 30 has been withdrawn due to cancellation of claim 30, rendering this issue moot. 
Applicant's arguments filed June 4, 2021 have been fully considered but they are not persuasive. Their reply that “Applicant requests that the filing of a terminal disclaimer be held in abeyance until all pending issues are resolved and the instant application is in condition for allowance” does not address merits of rejection.  In consideration of the present claims, as amended herein, as similarly stated in prior action mailed 8 Mar 2021, lacking evidence to the contrary, the ODP over claims in RE47634 is maintained where the claims in 14/230860 were amended (i.e., amendment filed Jan 15, 2019 that was submission of RCE filed Feb 13, 2019) during prosecution to add limitation “without relying on a connection setup procedure” to then claim 24 and this limitation was concurrently argued by Applicant as distinguishing over the applied art and the reasons for allowance stated the method in NFC including transmitting the aggregated frame to the target device of initiator “without relying on a connection setup procedure” in conjunction with other claim limitations appear to distinguish over applied art in record that appears to require a connection setup procedure.  Thus, the ODP rejection over claims of RE47634 is maintained for claims 21 and 23-30 as amended herein to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  Also, claim 35 of RE47634 recites all elements of claim 21 as amended herein.  
Amendment
The Amendment filed Jan. 8, 2021 proposes amendments to claims 21 and 23-29 that do not comply with 37 CFR 1.173 (b)-(g), which sets forth the manner of making 
Claim Rejections - 35 USC § 251
Claims 21 and 23-29 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period.  Response to Applicant argument above is relied on herein.  Claim 21 and its respective dependent claims are improperly broadened herein in this reissue beyond the two-year statutory period for attempting to recapture surrendered subject matter as highlighted in RECAPTURE rejection discussed elsewhere herein where facts therein are relied on herein in conjunction with facts below regarding prior reissue applications each being a narrowing reissue so as to show timing of recapture herein is beyond two-year statutory period.  Following facts show prior reissue applications were narrowing rather than broadening reissue(s).  
This reissue application is a continuation of RE47634 (i.e., 14/230860, second reissue) that was filed on 3/31/2014.  But RE47634 was a narrowing reissue (see Office actions for 14/230860, mailed 4/18/2016 and 3/9/2017, regarding same issue therein as discussed presently herein) that narrowed the claims relative to 8059683 and the record shows that applicant was barred from broadening in RE4734 for exceeding two-year statutory period as noted next.  
Also, the RE47634 is a CON of reissue RE45346, filed on Nov 15, 2013, but RE45346 was a narrowing reissue since it narrowed its claims relative to 8059683 and the record therein shows that Applicant did not state intent to broaden the claims within the two-year statutory period from its patent date.  The declaration in 14/081021 (i.e., RE45346) co-filed with the by reason of the patentee claiming more or less than the patentee had a right to claim in the patent" (emphasis added herein).  However, a statement that "the patent is wholly or partly inoperative by reason of claiming more or less than applicant had a right to claim" is NOT an unequivocal statement of an intent to broaden.  See MPEP 1412.03.  The revised declaration in 14/081021, filed July 3, 2014, stated “New claims 21-40 narrows the scope of claim 1. In particular, claim 1 recites "an Aggregated Information (AI) frame or an Aggregated Unnumbered Information (AUI) frame", and new claim 21 removed the recitation of "an Aggregated Information (AI) frame", and only recites "an Aggregated Unnumbered Information (AUI) frame" (emphasis added).  The declared error in 14/081021 regarded to remove claiming the AI frame from the alternative of “AI or AUI frame” (See original declaration and claims filed in 14/081021 compared to 8059683 claims).   
Relatedly, the following discussion regarding reissue 14/081021 (RE45346 or first reissue) in office action mailed 9/3/2017 in 14/230860, is relied on herein that presents facts showing Applicant intent was to narrow the claims rather than broaden them in the first reissue:  
“the facts show the first reissue was a narrowing reissue not due to an examiner mention of “broadening” in a rejection but instead due to the claims were narrower than '683 claims as is evident by the facts noted in prior action mailed April 18, 2016.  Further, the Applicants’ representatives acknowledgement during their interview on June 19, 2014 that added “new claim 21 seeks to narrow one of these two features” [rather than broadening their scope] (emphasis added).  From PTO records, claim 21 was added in the preliminary amendment filed November 15, 2013.  Thus, the Applicant acknowledged the incorrect mention of broadening stated by an examiner in the recapture rejection of the first office action in 14/081021.  As the interview subsequently recorded (in 14/081021, the first reissue) by Applicant in their remarks filed July 13, 2014 on page 9 therein states “During the interview, applicant has addressed that the original claim 1 recites.... narrow one of these two features... The examiner has agreed that the recapture would not be applicable as the applicant is narrowing the scope" (emphasis added).  The PTO record show the examiner agreed there was narrowing rather than broadening of the scope by the fact the recapture rejection was dropped since recapture was not applicable and a notice of allowance issued.  However, now the Applicant alleges was no intent by Applicant to broaden being unequivocally indicated in the reissue application ‘021 within the two years from the ‘683 patent grant. This is further shown by the preliminary amendment co-filed with the original declaration in the first reissue that narrows the scope of the claims, as subsequently acknowledged by Applicant in their aforementioned remarks.  Further, although the original declaration, filed Nov 14, 2013, in 14/081021 generally stated “As shown in the attached preliminary amendment, the reissue application is being filed by reason of the patentee claiming more or less than the patentee had a right to claim in the patent" (emphasis added).  As Applicant is aware, a general statement that "the patent is wholly or partly inoperative by reason of claiming more or less than applicant had a right to claim" is NOT, in and of itself, an unequivocal statement by Applicant of an intent to broaden as noted in prior aforementioned action, especially when taken in the light that the Applicant’s preliminary amendment that was co-filed and referenced within the declaration narrows the scope of the claims as aforementioned Applicants subsequent remarks filed July 13, 2014 on page 9 therein acknowledged.  See MPEP 1412.03 IV.  Thereby, the Applicant intent was to narrow the scope rather than to broaden as Applicant now contends.   In fact, the Applicant does not provide evidence of an unequivocal indication of intent to broaden being stated in 14/081021, but instead rely on the examiner incorrect statement of "broadening" in the first action recapture rejection; but which the determination of “broadening reissue” has already been stated by Applicant in the record as being incorrect in their summary of interview (supra) and by the dropping of the recapture rejection to issue an allowance by the examiner.  Thus, the Applicant is attempting herein to improperly broaden scope of ‘683 patent claims beyond the 2 year period from patent grant since facts show the first reissue application, 14/081021, was a narrowing reissue due to eliminating the AI frame language that was claimed as one of an alternative options and Applicant failed to unequivocally indicate intent to broaden within the two year period from patent grant.  Finally, the Applicant alleges, on pages 9-11 of their remarks herein, the ‘021 application eliminated several limitations from the original claims and thus broadened the claims.” But the Applicant did not state what were these alleged “several limitations” since they did not provide a comparison of claim 1 of ‘683 patent to the new claims in ‘021 to show the any of the alleged eliminated limitations.  Contrary to Applicant unsupported assertion, the examiner determines by comparing ‘021 claims to ‘683 patent claims there was no eliminated limitations except the limitations relating to the deleting of the AI frame language referenced in non-final action, mailed April 18, 2016 relied on herein, that resulted in claims in 14081021 being narrower in scope (i.e. the elimination of the AI frame language as referenced in aforementioned interview summary that follows PTO record of amendments filed during examination of 14081021) than the ‘683 patent claims, where to the extent the language “that perform NFC” (original claim 1 of '683) was replaced with "via NFC" (claim 21 of RE45346), “data frame' (original claim 1 of '683) was replaced with "plurality of data packet units" (claim 21 of RE46346) and "data information field" (original claim 1 of '683) was replaced with "data payload" (claim 21 of RE45346).  It is noted that Applicant 

Thus, the facts above show 14/081021 was a narrowing reissue.  Since 14/081021 was a narrowing reissue and the present reissue application was filed beyond the two years from patent grant of 8059683, Applicant is barred in this reissue application from broadening the claims of ‘683, for same reasons/facts noted in office actions in parent reissue, 14/230860.  

Recapture
Claims 21 and 23-29 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application (e.g. surrender-generating limitation).  Accordingly, the 
Below are the pertinent findings of fact relevant to this rejection:  
06/05/2008
The 12/115624 application (hereafter ‘624 application) was filed with 22 claims.  
03/29/2011
A first official action on the merits was mailed rejecting the claims 1-7 and 11-17 as unpatentable over Brostrom (PG Pub. 2007/0260533) in view of Nishkawa et al.  (PG Pub. 2007/0268897) and rejecting claims 8-10 and 18-22 as unpatentable over Brostrom in view of Nishikawa et alia as applied to claim 1 and further in view of Kiger et al. (PG Pub. 2008/0117919).  
06/29/2011
Applicant filed an amendment amending claims 1 and 18-22 to include adding subject matter of then cancelled claim 8 and additional features of respective AI and AUI frame.  Applicant argued “claim 1 has been amended to refer to the format of the aggregated frame including “an identifier of a frame type indicating whether a data frame included in the aggregated frame comprises an Aggregated Information (AI) frame or an Aggregated Unnumbered Information (AUI) frame, wherein the AI frame comprises a data information field that includes a plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof and the plurality of aggregated data packets, and the AUI frame comprises a data information field that includes the plurality of aggregated data packets without the plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof."  Applicant alleged, on pages 6-7, Brostrom and Nishikawa does not teach or suggest the feature of “an identifier indicating whether a data frame included in the aggregated frame comprises an Aggregated Information (AI) frame or an Aggregated Unnumbered Information (AUI) frame” as cited in the amended claim 1.  Applicant also alleged, on pages 7-9, Kliger fails to disclose “an identifier indicating whether a data frame included in the aggregated frame comprises an Aggregated Information (AI) frame or an Aggregated Unnumbered Information (AUI) frame" and "AI frame comprises a data information field that includes a plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof and the plurality of aggregated data packets, and the AUI frame comprises a data information field that includes the plurality of aggregated data packets without the plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof" as cited in the amended claim 1.  Also, Applicant contends therein that “the sequence check (i.e., the CRC) disclosed by Kliger 
Accordingly, the combination of the cited references fails to disclose a material element recited in the independent claims, as none of the cited references provides any teaching regarding “a data information field, wherein the data information field comprises one of: a plurality of
sequence numbers associated with the transmission of the plurality of data packets and the reception thereof and the plurality of aggregated data packets” as is recited in the claims.” 

Examiner issued a Notice of Allowance with claims 1, 3-7 and 9-22 allowed citing Applicant’s reply filed June 29, 2011 with modified text of claim 2 added to claim 1 and cancelled claim 2 in an Examiner’s Amendment.  


A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
(1) 	first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) 	next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) 	finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”    See MPEP §1412.02(I).  

The first step of the three-step process we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims.  Upon review of the claim 21 of the present reissue application in comparison to claims 1-20 of ‘683 Patent, the Examiner finds that the Applicant through the June 04, 2021 Amendment has broadened the claims by deleting limitation “wherein the AI frame comprises a data information field that includes a plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof and the plurality of aggregated data packets” added in amendment filed 6/29/2011 in original prosecution of 12/115624.” (as compared to original claim 1) as shown in highlight in table next.  

Claim 1 of 8059683
A method for transmitting and receiving a data in Near Field Communication (NFC), the method comprising:
A data transmission/reception method in Near Field Communications (NFC), the method comprising: 
initiating a communication between an initiator and a target device via the NFC;
(a) initiating a communication between an initiator and a target that perform NFC; 
aggregating a plurality of data packet units for transmission to form an aggregated frame;
(b) aggregating a plurality of data packet units for transmission to form an aggregated frame; 

and transmitting the aggregated frame to the target device or the initiator without
relying on a connection setup procedure,
and (c) transmitting the aggregated frame to one of the target and the initiator, 


wherein the aggregated frame comprises an identifier of a frame type indicating whether the plurality of data packet units included in the aggregated frame is aggregated,
wherein the aggregated frame comprises an identifier of a frame type indicating whether a data frame included in the aggregated frame comprises an Aggregated Information (AI) frame or an Aggregated Unnumbered Information (AUI) frame, 
wherein the aggregated frame comprises a Destination Service Access Point (DSAP) field, a Source Service Access Point (SSAP) field, a control field including the identifier of the frame type, and a data information field including a data payload, 








wherein the aggregated frame comprises the data payload including the plurality of aggregated data packet units without a sequence field for recording a sequence number for the aggregated frame, and 
wherein the AI frame comprises a data information field that includes a plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof and the plurality of aggregated data packets, 

and the AUI frame comprises a data information field that includes the plurality of aggregated data packets without the plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof.
wherein the aggregating includes placing a length information field directly in
front of a data packet unit in sequence for each of the plurality of data packet units, the number of length information fields is the same as the number of data packet units, and each of the length information fields alternates with each of the packet data units.



Regarding step 2, Examiner finds that some of the broadening aspects relate to subject matter surrendered during prosecution of the 12/115624 Application leading to the original claims of ‘683 Patent.  The Examiner finds that the Applicant through their Jan. 08, 2021 Amendment in this reissue has broadened the claims by deleting the features relating to “wherein the AI frame comprises a data information field that includes a plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof and the plurality of aggregated data packets” (as compared to original claim 1) that was language added by Applicant to original filed claims in the June 29, 2011 amendment in 12/115624 as copied next.  
Brostrom and Nishkawa does not teach or suggest the feature of “an identifier indicating whether a data frame included in the aggregated frame comprises an Aggregated Information (AI) frame or an Aggregated Unnumbered Information (AUI) frame” as cited in the amended claim 1.  

The Examiner pointed out that “check sequence (348)” as shown in Fig. 6 of Kliger corresponds to “an identifier of a frame type indicating whether a data frame included in the aggregated frame comprises an Aggregated Information (AI) frame or an Aggregated Unnumbered Information (AUI) frame” as recited in original claim 8.  

However, “check sequence(348)” in Kliger merely represents a value (a CRC) that may be used to determine whether multiple frames have been received and/or decoded properly, but Kliger fails to disclose “an identifier indicating whether a data frame included in the aggregated frame comprises an Aggregated Information (AT) frame or an Aggregated Unnumbered Information (AUI) frame” and “AI frame comprises a data information field that includes a plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof and the plurality of aggregated data packets, and the AUI frame comprises a data information field that includes the plurality of aggregated data packets without the plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof’ as cited in the amended claim 1.  

More specifically, the present invention refers to a plurality of sequence numbers in the data information of the proposed format. One sequence number identifies the packets to be transmitted and the other sequence number identifies the response to the transmitted packets, (“a data information field, wherein the data information field comprises one of: a plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof... ”  

Kliger discloses a system discloses a system for transmitting packets over a home network including a set of nodes, at least on having a packet aggregation functionality in which the node forms an aggregation frame by aggregating one or more packets which have accumulated at the node and transmitting the frame. A network coordinator coordinates access of the nodes to the channels. At least one node is operative to inform the coordinator when it has formed an aggregation frame.  

Kliger illustrates, in Figure 6, an “Ethernet header 344, a payload 346, a multi-frame check sequence (CRC) (optional) 348 and a[n Ethernet] frame check sum 382 may be considered as a single Ethernet packet structure 342.” (see para. 0060).  

However, the “check sequence” 348 referred-to by Kliger represents a value (a CRO that may be used to determine whether multiple frames have been received and/or decoded properly. CRC (Cyclical Redundancy Code) are well known quantities that are used in validating the proper receipt of transmitted packets. However, the CRC is not representative of a sequence number as the CRC is typically a hash of the data bits within the data packets and is independent (i.e., not sequential) from one set of data packets to another set of data packets.  

Thus, the sequence check (i.e., the CRC) disclosed by Kliger is not comparable to the sequence number of the plurality of data packets to be transmitted (and response number), as is recited in the claims.  

Accordingly, the combination of the cited references fails to disclose a material element recited in the independent claims, as none of the cited references provides any teaching regarding “a data information field, wherein the data information field comprises one of: a plurality of sequence numbers associated with the transmission of the plurality of data packets and the reception thereof and the plurality of aggregated data packets” as is recited in the claims.  

As noted above in the findings of fact, Examiner allowed certain claims because the prior art of record do not disclose “wherein the AI frame comprises a data information field that includes a plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof and the plurality of aggregated data packets” (as argued by Applicant in their June 29, 2011 amendment).  It is emphasized that Applicant amended the original claims to add this limitation and concurrently argued in their response that this added limitation [relating to the now omitted feature (See original claims 1-22 of 12/115624; See Jun 29, 2011 Amendment pp 2 and 6-9 therein) with consideration of the Comparison of new claim 21, as amended, herein as compared to claim 1 of ‘683 Patent in table above)] is a distinguishing limitation over the applied art (e.g. a surrender-generating limitation).  Therefore, “wherein the AI frame comprises a data information field that includes a plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof and the plurality of aggregated data packets” regards subject matter surrendered during prosecution of the '624 Application leading to the original ‘683 Patent.  
Regarding step 3, Examiner further determines that to extent there is narrowing limitations herein as compared to ‘683 claims [see table above highlighting differences between without relying on a connection setup procedure”, “wherein the aggregated frame comprises an identifier of a frame type indicating whether the plurality of data packet units included in the aggregated frame is aggregated, wherein the aggregated frame comprises a Destination Service Access Point (DSAP) field, a Source Service Access Point (SSAP) field, a control field including the identifier of the frame type, and a data information field including a data payload” and “wherein the aggregating includes placing a length information field directly in front of a data packet unit in sequence for each of the plurality of data packet units, the number of length information fields is the same as the number of data packet units, and each of the length information fields alternates with each of the packet data units” do not materially narrow the surrendered subject matter.  Examiner specifically finds that the claims 21 and 23-29 have eliminated features/limitations through amendments in this application for which the claims of the original Patent were allowed.  The June 2021 amendment attempts to improperly recapture surrendered subject matter explicitly surrendered during prosecution of Application leading to the ‘683 Patent since the surrender-generating limitation of “wherein the AI frame comprises a data information field that includes a plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof and the plurality of aggregated data packets” (as present in original claim 1 of ‘683) is entirely eliminated in this reissue application that coincidently regards subject matter relied on during prosecution of parent application to obtain the original patent.  Claim scope that was canceled or amended is deemed surrendered and therefore barred from reissue. Clement, 131 F.3d at 1470, 45 USPQ2d at 1165.  In re Mostafazadeh, 98 USPQ2d 1639 (Fed Cir 2011), In re Youman, 102 USPQ2d 1862 (Fed Cir 2012).  Next, the features added by the noted amendment do not materially narrow the surrender-generating limitation.  Specifically, independent claim 21 and its associated dependent claims herein have omitted “wherein the AI frame comprises a data information field that includes a plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof and the plurality of aggregated data packets” (04 June 2021 Amendment).  While the added elements (i.e. “without relying on a connection setup procedure”, “wherein the aggregated frame comprises an identifier of a frame type indicating whether the plurality of data packet units included in the aggregated frame is aggregated, wherein the aggregated frame comprises a Destination Service Access Point (DSAP) field, a Source Service Access Point (SSAP) field, a control field including the identifier of the frame type, and a data information field including a data payload” and “wherein the aggregating includes placing a length information field directly in front of a data packet unit in sequence for each of the plurality of data packet units, the number of length information fields is the same as the number of data packet units, and each of the length information fields alternates with each of the packet data units”) are not directed to the surrendered subject matter (e.g., although the added limitations, in italics above, narrow the claims, they do not specifically narrow the surrendered subject matter to avoid recapture).  If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. See MPEP 1412.02 (I)(C). Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim.  See Id.  
.   

Double Patenting
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 35 of RE47634.  Response to Applicant argument is relied on herein.  Discussion above regarding same functional limitations present in claim 21 of RE47634 is relied on for the same functions, recited in claim 21 herein.  Although facts above relied on herein show RE47634 recites the steps/functions herein regarding the communication and aggregation of a data frame including: initiating a communication between an initiator and a target that perform NFC, aggregating a plurality of data packet units for transmission to form an aggregated frame, transmitting (transmit) the aggregated frame to one of the target and the initiator, but as shown in the table below, the differences between claim 21 herein and claim 21 of RE47634 regards “wherein the aggregated frame comprises a Destination Service Access Point (DSAP) field, a Source Service Access Point (SSAP) field , a control field including the identifier of the frame type, and a data information field including a data payload,” as shown in the table next.  
Claim 21 herein
Claim 21 of RE47634
A method for transmitting and receiving a data in Near Field Communication (NFC), the method comprising:
A data transmission/reception method in Near Field Communications (NFC), the method comprising: 
initiating a communication between an initiator and a target device via the NFC;
initiating a communication between an initiator and a target device via the NFC;
aggregating a plurality of data packet units for transmission to form an aggregated frame;
aggregating a plurality of data packet units for transmission to form an aggregated frame; 
without
relying on a connection setup procedure, 

wherein the aggregated frame comprises an identifier of a frame type indicating whether the plurality of data packet units included in the aggregated frame is aggregated,
and transmitting the aggregated frame to the target device or the initiator without relying on a connection setup procedure, 

wherein the aggregated frame comprises a frame type identifier indicating that the plurality of data packet units included in the aggregated frame are aggregated,
wherein the aggregated frame comprises a Destination Service Access Point (DSAP) field, a Source Service Access Point (SSAP) field, a control field including the identifier of the frame type, and a data information field including a data payload,




wherein the aggregated frame comprises the data payload including the plurality of aggregated data packet units without a sequence field for recording a sequence number for the aggregated frame, and
wherein the aggregated frame is an aggregated unnumbered information (AUI) frame, and the AUI frame comprises a data payload that includes the plurality of aggregated data packet units without a plurality of sequence numbers associated with transmission of the plurality of data packet units and reception thereof, and 
wherein the aggregating includes placing a length information field directly in
front of a data packet unit in sequence for each of the plurality of data packet units, the number of length information fields is the same as the number of data packet units, and each of the length information fields alternates with each of the packet data units.
wherein the aggregating includes placing each of a plurality of length information fields respectively in front of each of the plurality of data packet units, the number of length information fields is the same as the number of data packet units, and each of the length information fields alternates with each of the packet data units.  


Although claim 21 of RE47634 lacks the limitation “wherein the aggregated frame comprises a Destination Service Access Point (DSAP) field, a Source Service Access Point (SSAP) field, a control field including the identifier of the frame type, and a data information field including a data payload,” this limitation is recited in claim 35 (which depends from claim 21 so includes its limitations by dependency, see table above) of RE47634, in so far as noted above Applicant states on pages 13-14 of their remarks filed Oct 18, 2016 in 14/230860 that “payload” and “data information field’ are ‘recited as containing the same thing,’ are” aggregated in RE47634 rather than the data packet units included in the aggregated frame “is” aggregated herein provides no meaningful difference in scope between “are” and “is” and to the extent the limitation “wherein the aggregated frame is an aggregated unnumbered information (AUI) frame, and the AUI frame comprises a data payload that includes the plurality of aggregated data packet units without a plurality of sequence numbers associated with transmission of the plurality of data packet units and reception thereof,” as recited in RE47634 is interpreted for purposes of examination herein, to overlap/encompass the limitation “a data information field including a data payload, wherein the data payload includes the plurality of aggregated data packet units, and a field for recording a plurality of sequence numbers associated with transmission of the plurality of data packet units and reception thereof is not included in the data information field independently of the data payload” as recited herein.  

Claims 21 and 23-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-38 of RE47634 in view of US Pat 7590118, hereafter Giesberts, and PG Pub 2005/0077356, hereinafter Takayama, ISO/IEC 18092, “Information technology Telecommunications and information exchange between systems Near Field Communication Interface and Protocol (NFCIP-1)”, hereafter NFCIP-1, or WO 2006/0134704, hereafter Kabushiki Kaisha Toshiba.  Response to Applicant argument is relied on herein.  Discussion in prior action mailed 08 Mar 2021 that is copied above regarding claim 21 as applied to claims of RE47634 is incorporated herein with regard to the same functions, performed by the apparatus/device, recited in claim 21 and 23-29 herein.  Further, although facts above relied on herein show RE47634 recites the steps/functions herein regarding wherein the aggregated frame comprises a Destination Service Access Point (DSAP) field, a Source Service Access Point (SSAP) field , a control field including the identifier of the frame type, and a data information field including a data payload,” as shown in the table next.  
Claim 21 herein
Claim 21 of RE47634
A method for transmitting and receiving a data in Near Field Communication (NFC), the method comprising:
A data transmission/reception method in Near Field Communications (NFC), the method comprising: 
initiating a communication between an initiator and a target device via the NFC;
initiating a communication between an initiator and a target device via the NFC;
aggregating a plurality of data packet units for transmission to form an aggregated frame;
aggregating a plurality of data packet units for transmission to form an aggregated frame; 
and transmitting the aggregated frame to the target device or the initiator without
relying on a connection setup procedure, 

wherein the aggregated frame comprises an identifier of a frame type indicating whether the plurality of data packet units included in the aggregated frame is aggregated,
and transmitting the aggregated frame to the target device or the initiator without relying on a connection setup procedure, 

wherein the aggregated frame comprises a frame type identifier indicating that the plurality of data packet units included in the aggregated frame are aggregated,
wherein the aggregated frame comprises a Destination Service Access Point (DSAP) field, a Source Service Access Point (SSAP) field, a control field including the identifier of the frame type, and a data information field including a data payload,



wherein the aggregated frame comprises the data payload including the plurality of aggregated data packet units without a sequence field for recording a sequence number for the aggregated frame, and
wherein the aggregated frame is an aggregated unnumbered information (AUI) frame, and the AUI frame comprises a data payload that includes the plurality of aggregated data packet units without a plurality of sequence numbers associated with 

front of a data packet unit in sequence for each of the plurality of data packet units, the number of length information fields is the same as the number of data packet units, and each of the length information fields alternates with each of the packet data units.
wherein the aggregating includes placing each of a plurality of length information fields respectively in front of each of the plurality of data packet units, the number of length information fields is the same as the number of data packet units, and each of the length information fields alternates with each of the packet data units.  

The facts noted above with regard to claim 21 for RE47634 are reiterated herein, in a related reference, although using different terms, an artisan would interpret Giesberts describes the claimed aggregated frame limitation “wherein the aggregated frame comprises a Destination Service Access Point (DSAP) field, a Source Service Access Point (SSAP) field, a control field including the identifier of the frame type, and a data information field including a data payload.”  Giesberts describes an aggregated frame comprises a destination (DSAP field), a source (SSAP field), a control field and a data information field/data payload (4:63-7:65 and 11:6-12:55, Figs 2-5 and 13, elements 1304, 1310, 1330, 1332, 1333, 1334 and 1345) to show wherein the aggregated frame comprises a Destination Service Access Point (DSAP) field, a Source Service Access Point (SSAP) field, a control field including the identifier of the frame type, and a data information field including a data payload,.  Giesberts is deemed as relevant prior art due to either being in the same field of endeavor or being reasonably pertinent to the particular problem with which the Applicant was faced.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  The level of ordinary skill in the art is shown by the applied art herein.  Since RE47634 and Giesberts each regard using RF/wireless communication between a sending device and a receiving device, in consideration consistent with US Supreme Court decision in KSR that 'known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based wherein the aggregated frame comprises a Destination Service Access Point (DSAP) field, a Source Service Access Point (SSAP) field, a control field including the identifier of the frame type, and a data information field including a data payload as described in Giesberts to improve the method recited in claim 21 of RE47634 to yield the expected result of an providing an aggregated frame with communication fields of destination, source, frame type and  payload.  
Further with regard to the above noted structures of an “apparatus” and “controlling communication circuitry to” lacking in claims of RE47634, these structures are well known to an artisan as described in NFCIP-1 (see sections 4.1, 4.7, 4.15, 4.23, and 7), Takayama (Abstract, paragraphs 0002, 0012-0019, 0050-0067, elements 1-3), Giesberts (1:25-4:6, 4:63-5:50, 5:60-67, 13:24-15:67, STAs, APs, sending device is initiator while receiving device is target), and Kabushiki Kaisha Toshiba (Abstract, 10:1-12:20, initiator 201, target/responder 202, apparatus/processor 101, 102, 103, 104, 105, 106, 107, 109 Figs. 1-25) where each reference describes initiator and target as an “apparatus” and “controlling communication circuitry to.”   
Giesberts, Kabushiki Kaisha Toshiba, NFCIP-1, and Takayama is each deemed as relevant prior art due to either being in the same field of endeavor or being reasonably pertinent to the particular problem with which the Applicant was faced.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  The level of ordinary skill in the art is shown by the applied art herein.  Since RE47634, Giesberts, Kabushiki Kaisha Toshiba, NFCIP-1, and Takayama each regard using RF/wireless communication between a sending device and a receiving device, in consideration consistent with US Supreme Court decision in KSR that 'known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based apparatus” and “controlling communication circuitry to” as described in Giesberts, NFCIP-1, Kabushiki Kaisha Toshiba or Takayama to improve the system of RE47634 or to improve the system of RE47634 in view of Giesberts to yield the predictable result to provide an apparatus controlling communication circuitry to perform the process to protect their right to exclude others regarding an apparatus performing the process.  
Regarding claim 23 herein, the limitation “further comprising transmitting and receiving configuration parameters regarding the aggregation of the data packet units in order to initiate the communication between the initiator and the target device” is overlapped by claim 22 of RE47634 that recites “wherein said initiating of the communication comprises transmitting or receiving configuration parameters regarding the aggregation of the plurality of data packet units.”  Also, as further evidence regarding the above noted limitation lacking in claims of RE47634, these limitations are well known to an artisan as described in Giesberts (abstract, 1:25-4:6, 4:63-7:47, 11:6-61, 13:24-34,  Figs. 1-5, 13), NFCIP-1 (see sections 4.1, 4.7, 4.15, 4.21, 4.23, 4.26, 6, 7, 8.1 and 11.2-11.2.2.6, ATR, ATR_REQ, ATR_RES, DEP, DEP_REQ, DEP_RES, DSL, DSL_REQ, DSL_RES, PSL, PSL_REQ, PSL_RES, RLS, RLS_REQ, RLS_RES, WUP, WUP_REQ and WUP_RES), Takayama (Abstract, paragraphs 0002, 0012-0019, 0050-0073, elements 1-3), Giesberts (1:25-4:6, 4:63-5:50, 5:60-67, 13:24-15:67, STAs, APs, sending device is initiator while receiving device is target), and Kabushiki Kaisha Toshiba (Abstract, 10:1-12:20, 14:11-22:22, initiator 201, target/responder 202, apparatus/processor 101, 102, 103, 104, 105, 106, 107, 109, 201, 202, Figs. 1-25).  
wherein said initiating of the communication comprises configuring a maximum value for a number of data packet units that can be aggregated,” “wherein said maximum value for the number of data packet units is configured by the initiator,” “wherein said maximum value for the number of data packet units is configured by the target device,” and “wherein said maximum value for the number of data packet units is configured by the initiator or the target device having the lowest capacity for transcribing data packet units.”  

Regarding claim 25 herein, the limitation “wherein the aggregated frame comprises a header including overheads of the data packet units included in the aggregated frame” is overlapped by claim 27 of RE47634 that recites “wherein the AUI frame comprises an aggregated header including overheads of the data packet units included in the AUI frame.”  

Regarding claim 26 and 27 herein, the limitations “wherein the aggregation of the data packet units comprises aggregating data packet units for transmission from a same connection” and “wherein the aggregation of the data packet units comprises aggregating data packet units for transmission from different connections” are overlapped by claims 29, 30, 32, 33, 37 and 38 of RE47634 that recite “wherein said aggregating of the data packet units comprises aggregating data packet units for transmission from the same service,”  wherein said aggregating of the data packet units comprises aggregating data packet units for transmission from different services,” “wherein the AUI frame from the same logical connection” and “wherein the AUI frame from different logical connections.”  

Regarding claim 28 herein, the limitation “further comprising: controlling the communication circuitry to receive an Information (I) frame from the initiator prior to the aggregation of the data packet units, wherein the apparatus is configured to transmit the aggregated frame as a response frame responding to the I frame received, from one of the target device and the initiator.” is overlapped by claim 34 of RE47634 that recites “further comprising receiving an Information (I) frame prior to the aggregation of the data packet units, wherein the AUI frame is transmitted as a response frame responding to the I frame received from the initiator.”  The discussion above regarding “apparatus” and “controlling the communication circuitry to” is relied on herein.  

Regarding claim 29 herein, the limitation “wherein the header of the aggregated frame does not comprises a sequence field for recording a sequence number associated with transmission of the plurality of data packets and reception thereof” is overlapped by claim 36 of RE47634 that recites “wherein the data information field of the AUI frame does not comprise a transmission sequence number of a first inserted data packet unit.”   Also, claim 21 of RE47634 recites “the AUI frame comprises a data payload that includes the plurality of aggregated data packet units without a plurality of sequence numbers associated with transmission of the plurality of data packet units and reception thereof” that overlaps this element in claim 29 herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mark Sager whose telephone number is (571)272-4454. The
examiner can normally be reached on M-Th, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Alexander Kosowski can be reached on (571)272-3744. The fax phone number for
the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent

may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/Mark Sager/
Primary Examiner, Art Unit 3992  

Conferee(s): 
/WHC/
Primary Examiner, Art Unit 3992

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992